Hill, J.
I dissent from the judgment of the majority in this case, reversing the judgment of the Court of Appeals. This was a condemnation proceeding, brought by the State Highway Board of Georgia under the Civil Code (1910), § 5206, against J. Clyde Willcox and I. L. Cook, for “the condemnation of certain lands for a right of way for a State-aid road, and for material to be used in constructing and building the road.” The principal object of the condemnation proceedings was to secure a bridge-site across the Ocmulgee river, with abutments therefor and approaches thereto on the land of the defendants. The parties to the condemnation proceedings agreed to, and did, submit to the jury, as the sole issite to be tried, the value of the land sought to be condemned. The evidence before the jury tended to show that on the lands sought to be condemned the defendants had a legal franchise to operate, and did operate, a public ferry across the Ocmulgee river, a navigable stream; that they charged toll to the public for *896crossing the river on their ferry; that they kept in repair the road and approaches to the ferry on both sides of the river; that the chief value of the land to them was the revenue derived from the tolls from the ferrj', and the land sought to be condemned for a bridge-site was peculiarly adapted to such purpose; that the defendants continued to operate their ferry until the completion of the bridge by the State Highway Department, etc. See 38 Ga. App. 373, where a fuller statement of the case may be found. It is there stated that “there was evidence that the value of the land for ferry purposes was destroyed by the construction of the free bridge by the highway board.” The evidence as to the value of the land per acre without regard to the ferry, ferry rights, income derived from the ferry, or the land’s particular availability as a •bridge-site, etc'., and the cost of the bridge, varied from $30,000 to $100,000. The -evidence as to the value of the land by the acre for agricultural purposes, without regard to the above features, varied from $20 to $35 per acre. The jury rendered a verdict for $300 for the land in Jeff Davis County, and $162.50 for the land in Telfair County.” The Court of Appeals reversed a judgment overruling a motion for a new trial, and held that “where, upon condemnation proceedings, the State Highway Board appropriates land for bridge purposes, and by agreement the value of the property so appropriated is the only issue to be passed upon by a jury, the whole worth of the land taken, and the purpose for which it is appropriated, as well as its value as a ferry-site (in the case here), should be taken into consideration by the jury in arriving at just and adequate compensation for the land so condemned for a bridge-site.” I think the Court of Appeals correctly decided the case. For a clear and illuminating decision on the question involved see the opinion of Judge Luke in the Willcox case, supra.
In view of the pleadings and the evidence, the verdict awarding the plaintiffs such a pitifully small amount of damages for the land taken for a bridge-site is sufficient to “shock the moral sense,” and I can well see how the Court of Appeals should decide to send the case back for another hearing. Civil Code (1910), § 4399; Dougherty County v. Tift, 75 Ga. 815(3); Anglin v. Columbus, 128 Ga. 469 (57 S. E. 780). The small amount allowed the plaintiffs is a virtual confiscation of plaintiffs’ property, and in violation of the due-process clauses of the State and Federal constitutions. *897According to the evidence in the record the amount allowed plaintiffs was only about $35 or $35 an acre — no more than the land was worth for agricultural purposes, and allowed nothing for its value for other purposes, such as for bridge and ferry sites, etc. The jury obviously did not consider these in estimating the damages, for they found only the proved value of the land taken for agricultural purposes. The cases cited by the majority as supporting their contentions are not in point. Most if not all the cases are from outside jurisdictions, are cases where there is a competition between franchises, and the . granting of franchises, where ■ one already existed, to operate a ferry or bridge to the injury of the other. There is no such issue made by the pleadings and evidence here. The sole issue (as agreed by all parties) is what is the amount of compensation or damages to be awarded condemnees. There is no question as to the right of the State Highway Department to build a bridge where they have built it, if they condemn the land according to law; but the question is whether they can condemn land for that purpose, without paying “just and adequate compensation” therefor. The Court of Appeals was of the opinion that they had not done that, and in that view I concur. The theory of the majority of the court proceeds apparently on the idea that the owners of lands on both sides of a stream could not establish and operate a public ferry over such stream without a grant from the State. In the first place, the State has granted to plaintiffs the right to operate a ferry, with the consequent right to charge tolls to the public therefor; and the State has not withdrawn that right, so far as the record discloses. But that is not the question here. The sole question here is, can the State, which has granted such franchise to owners of land to operate a ferry, or without the grant of such franchise, take land adjacent thereto, for the public purpose of building a bridge thereon, and make it a free of toll bridge to the public, that is, charge no toll to travelers for passing over such bridge, without paying to the owners of the land “just and adequate compensation therefor.” Both the State and Federal constitutions declare that that can not be done. The question involved here is not whether plaintiffs can operate a ferry in opposition to the State’s operation .of a bridge from collecting tolls, but whether the State can take plaintiffs’ land for public purposes without paying for it just and adequate compensation. There *898can be no question that the taking of private land for the purpose of erecting a free bridge thereon is for public purposes., There is no contention on the part of the plaintiffs that they have the exclusive right to operate their ferry over this stream; and therefore what the majority opinion says on that subject is wide of the mark, and purely obiter dictum. Neither is it contended by plaintiffs that the right'of eminent domain shall be abridged, as the majority opinion argues, nor that “irrevocable grants shall be passed.” The real and only question in this case is (and that was by agreement of the parties on the trial of the case) what is the amount of compensation or damages to be awarded the condemnees, Cook and Willcox, and whether, in arriving at a correct answer to that question, the element of value of the land for bridge and ferry site can be considered along with other consideration. This court decided that such elements can be considered. In Harrison v. Young, 9 Ga. 359 (4), 364, it was held, in 1851, that “The value of land taken for public use is not restricted to its agricultural or productive qualities, but inquiry may be made as to all other legitimate purposes to which the property could be appropriated.” In delivering the opinion of the court Judge Lumpkin said: “When land or any other property is taken for public use, the owner is entitled to compensation for its whole value; not for this or that particular object, but for all purposes to which it may be appropriated. Suppose I have on my premises a waterfall, admirably adapted to machinery, and a portion of my land is seized and applied to the erection of a bridge or the construction of a railroad, so as to render the water-power unavailable; in computing my damages, ought not this fact to be taken into consideration? The value of land, or anything else, is its price in the market. Concede, then, that the right to erect this bridge is not in the Harrisons, but has been bestowed by the State upon this company, ought not the owners of the land to be paid for the worth of the site to the company ? Who, in making investments of capital in real estate, is not influenced by the consideration that it will be valuable for a town, bridge, ferry, mill, manufacture, etc.?” In Mitchell County v. Hudspeth, 151 Ga. 767 (2), this court held: “Where one has land abutting on both sides of a navigable river on which she maintains and operates a public toll ferry, and has other land adjacent thereto which is sought to be condemned by *899the comity authorities of two counties, each of which lies upon opposite sides of. the river, and the owner has filed an equitable petition against both the counties jointly, to enjoin them from proceeding to condemn her land under section 5206* et seq. of the Civil Code of 1910, and for the recovery of damages by reason of the taking of her land for the purposes of building roads thereon and building a public free bridge across such stream, and the approaches thereto, it is proper, in order to arrive at just and adequate compensation in determining the value of such adjacent land taken for the bridge and roads, that its prospective value as a bridge site and its present value as a ferry site, may be taken into the calculation.” The two cases just cited are directly in point. They were concurred in by all the Justices of this court, and are controlling. To the same effect see the case of Dougherty County v. Tift, supra.
In the majority opinion in this case it is stated that there is no conflict between .what is ruled in the three cases just cited, “properly construed,” and the present case; but to this I can not agree. If they are not in conflict, why attack them so vigorously? The present case is right in the teeth of those decisions, which lay down the correct rule in cases like the present. The Harrison case has stood unreversed for over three-quarters of a century, and has been a guide for bench and bar since its rendition. It is nowhere insisted by plaintiffs that they have the exclusive right to a franchise to operate a ferry on their own land, or that similar franchises may not be granted to others by condemnation proceedings and license, but merely that the State can not condemn their land without paying just and adequate damages, and considering every element going to make up those damages. Civil Code (1910), §§ 688, 781, are as follows: “In estimating the value.of land when taken for public uses, it is not restricted to its agricultural or productive qualities, but inquiry may be made as to all other legitimate purposes to which the property could be appropriated.” “In determining the value of land taken for a bridge, its prospective value as a bridge site and its present value as a ferry, if oné is in use, may be taken into the calculation.” Our own code and decisions lay down the rule for estimating damages in cases' like the present, and we do not have to resort to outside jurisdictions to find a rule for such purpose. The language of our code *900and of the decisions of this court is clear and unequivocal in declaring what shall be considered as elements of damage in cases like the instant one; and to simplify the matter further the parties agreed that there was but one question in the case, viz., what is the amount of compensation or damages to be awarded? And all that is said as to the value of franchises, and competition of franchises, and whether a franchise can be granted at all, has nothing to do with the case. These cases, our own cases, have stood the test for nearly a century, and have never been overruled or reversed, and should not now by judicial construction be declared of no effect. Let stare decisis be the rule now and always.
Kussbll, C. J\, concurs in the dissent.